Citation Nr: 0628896	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  96-51 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the RO in 
Columbia, South Carolina, which denied entitlement to service 
connection for adjustment disorder with mixed emotional 
features.  The veteran subsequently perfected an appeal as to 
that issue.

In a June 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  He subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In an October 2000 Order, the Court vacated and remanded the 
Board's June 2000 decision.  The case was subsequently 
returned to the Board for further appellate review consistent 
with the Court's decision.

In August 2001, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in a 
Supplemental Statement of the Case (SSOC) dated in February 
2002, the RO continued to deny the veteran's claim.  His 
claims folder was then returned to the Board for further 
appellate review.

In a December 2002 decision, the Board again denied 
entitlement to service connection for a psychiatric disorder.  
The veteran once again appealed to the Court.

While this case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's December 2002 decision and 
to remand the veteran's claim for readjudication.  In a March 
2003 Order, the Court granted the joint motion, vacated the 
Board's December 2002 decision, and remanded the veteran's 
claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion. The Board then remanded this appeal in 
March and June 2004 to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a June 2005 decision, the Board again denied entitlement 
to service connection for a psychiatric disorder.  The 
veteran once again appealed to the Court and in March 2006, 
the veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's June 2005 
decision and to remand the veteran's claim for 
readjudication.  In a March 2006 Order, the Court granted the 
joint motion, vacated the Board's June 2005 decision, and 
remanded the veteran's claim to the Board for readjudication.


FINDING OF FACT

There is not clear and unmistakable evidence that the 
psychiatric disorder was not aggravated in active service and 
the evidence links an inservice psychiatric disorder to the 
current psychiatric disorder, namely bipolar disorder.
 

CONCLUSION OF LAW

A psychiatric disorder, was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating her 
claim.  

Factual Background

Psychiatric disorders were not listed on a May 1988 pre-
commission examination report, but in an October 1988 report 
of medical history, the veteran indicated a history that 
included depression or excessive worry.  

In an April 2000 letter from J.H. Wallace, Ph.D., it was 
noted that a copy of the veteran's January 1991 subscreen 
tests had been obtained from the Naval Submarine Medical 
Research Laboratory, Operational Medicine Department.  He 
noted that the test results were within normal limits and did 
not suggest the presence of a psychiatric disorder.

In February 1992, the veteran presented to the mental health 
department at the Naval Hospital with complaints of an 
inability to handle the stress aboard the ship he was 
stationed on.  A very superficial laceration was noted on the 
veteran's left wrist.  He reported that it was a "cry for 
help."  He stated that if he was forced to go back to the 
ship, he would cut himself again.  He complained of 
significantly disturbed sleep and appetite.  He denied 
marital or personal problems and labeled his current problem 
as a "social problem" whereby he struggled to get along 
with others.  The Axis I diagnosis was adjustment disorder 
with depressed mood.  

Records dated from February 1992 to April 1993 show continued 
participation in group psychotherapy and continuing diagnoses 
of adjustment disorder; adjustment disorder with mixed 
emotional features; avoidant and immature personality traits; 
and personality disorder with avoidant, obsessive compulsive 
and dependent traits.  

An August 1992 Medical Board report reflects the following 
diagnoses and conclusions: adjustment disorder with mixed 
emotional features, which did not exist prior to the 
veteran's entry into service; occupational problem that did 
not exist prior to entry into service; and avoidant and 
obsessive/compulsive personality traits, rule out disorder 
that existed prior to entry into service.  Limited duty and 
treatment were recommended.  It was estimated that the duty 
limitations would not aggravate the disability.  
Subsequently, he underwent group therapy.

The May 1993 medical history report at the time of discharge 
from service reflects the veteran's report of depression or 
excessive worry, and it was further noted that he had 
attempted suicide in February 1992.  There was mention that 
there was no SI/HI, and that he had improved with group 
therapy.  

Records from Dr. Mary St. John Gay dated from 1993 to 1996, 
reflect ongoing treatment for bipolar affective disorder with 
psychosis, depression, obsessive/compulsive disorder.  In a 
treatment report dated in December 1993, Dr. St. John Gay 
reported that since the age of 13, the veteran became 
preoccupied with not sinning, and that the episodes were 
complemented by high anxiety.  She noted that the last cycle 
had occurred that November.  In disability reports completed 
in June and July 1996, Dr. St. John Gay indicated that the 
veteran's bipolar affective disorder began around December 
1993.  It was also noted that she first started treating the 
veteran in May 1993.

Abnormalities were not revealed on an MRI of the veteran's 
brain that was conducted in October 1995, and manic 
depression was diagnosed.  In November 1995, the veteran was 
hospitalized and treated for bipolar affective disorder and 
obsessive compulsive disorder.  It was noted that the 
condition was actually diagnosed in 1993, and that he had a 
history of obsessive thoughts dating back to his childhood 
and that he attempted suicide in the 1990s.

A VA examination was conducted in August 1996.  The examiner 
acknowledged the review of the claims folder in the report, 
and noted that the veteran had been interviewed.  However, 
the interview was limited by the veteran's recent 
electroconvulsive therapy (ECT) that causes decreased memory 
for a short period of time, and that the records from Dr. St. 
John Gay were not available for review of medications and 
diagnoses.  It was noted that the ECT treatments for 
depression were administered at the Medical University of 
South Carolina by Dr. Mark Beal.  The VA examiner reported 
diagnoses of generalized anxiety disorder, obsessive-
compulsive disorder, type I bipolar affective disorder, and 
personality disorder not otherwise specified (avoidant and 
obsessive-compulsive features).

The examiner determined that the criteria for all disorders 
diagnosed were met around 9th grade, based on history given 
by veteran.  The examiner commented that Dr. St. John Gay's 
notes were needed to corroborate the data since the veteran 
was not able to provide significant details of his 
symptomatology.  However, based on the data available, the 
examiner determined that the veteran began having symptoms of 
general obsessive-compulsive disorder and bipolar affective 
disorder depressed mood in the 9th grade.  The examiner 
further determined that the veteran demonstrated symptoms of 
personality disorder at an early age, and that he had 
difficulties with interpersonal functioning in perceiving and 
interpreting himself and other people.  The examiner also 
mentioned that without the old records, it would be difficult 
to assess whether the movements the veteran presented on 
examination were secondary to withdrawal dyskinesia as he 
reported.  The examiner felt that if the movements have 
always been present, then an examination would be needed to 
determine the presence of tics and rule out Tourette's 
disorder.  The examiner determined that the veteran would 
suffer more episodes of bipolar affective disorder and suffer 
worsening of obsessive-compulsive disorder and generalized 
anxiety disorder when placed in a situation of high stress.

Essentially, the veteran contends that the diagnosis reached 
during service by the Medical Board was incorrect.  He 
contends that 7 months after service, he was diagnosed with 
bipolar disorder and obsessive compulsive disorder.

In April 1997, the veteran testified that he did not have 
psychiatric problems prior to his entry into service, and 
outlined the following pre-service history: in his junior 
high school years, he spoke to his parents and priest about 
some religious conflicts he had been experiencing, and that 
this was later noted on examination; getting along with 
others and functioning at school was normal, with the usual 
problems of getting along with others and academic 
performance; received letters of recommendation in support of 
his admission into the Citadel; and was granted a top secret 
security clearance for a nuclear power program, which 
included passing a psychiatric examination.  He testified 
that his February 1992 suicide attempt was brought on by 
stress.  Initially, he was taken off of the ship and attended 
group therapy sessions and returned to the ship sometime 
later.  He was fine until the same symptoms recurred, and it 
was decided that he was to leave the ship again.  He was 
placed in the PFP program, but was permanently decertified 
after the second incident and disqualified from submarine 
duty given the Medical Board recommendation.  He opted to 
resign rather than be discharged due to medical reasons.

A consultative examination was conducted in October 1997 by 
Dr. Richard Ellison.   Dr. Ellison diagnosed bipolar 
affective disorder by history and obsessive compulsive 
disorder.  Dr. Ellison noted that the veteran is well 
educated and had a professional career in the military but 
apparently decompensated under stress and developed symptoms 
of chronic mental illness that cost him his career.  Dr. 
Ellison further noted that in civilian life, the veteran has 
apparently suffered similar consequences of his mental 
illness because of his inability to cope with the demands of 
his profession and career.  He has been under treatment.

By letter dated in June 1998, the veteran informed VA that he 
was awarded Social Security (SSA) disability benefits.  Of 
record is the 1998 SSA determination that granted benefits 
and noted the diagnoses of affective disorder and anxiety 
disorder.

In August 1998, the Board remanded this case for further 
development.  One of the remand requests was for an 
examination since there were varied diagnoses and opinions of 
record.  Another was for VA to obtain outstanding records 
since the VA examiner commented regarding the need for 
additional records in the August 1996 report.  Regarding the 
examination, the Board specifically requested that the 
examiner offer an opinion as to whether it is at least as 
likely as not that any current psychiatric disorders began 
in, or increased during (and, if increased, whether such 
increase was the result of the natural progress of the 
disorder) service.  As per the Board's remand, the requested 
records were secured and associated with the claims folder, 
and an examination was conducted in August 1999.

The examiner acknowledged the review of the claims folder in 
the report.  The examiner diagnosed bipolar II disorder, 
depressed, in partial remission, as well as obsessive 
compulsive disorder.  The examiner reported that when the 
veteran was diagnosed in 1992, the symptoms were attributed 
to adjustment disorder and personality abnormalities.  The 
examiner felt that the assessment could have been made 
because at that time, the veteran did not report his 
recurrent obsession with unforgivable sin.  Therefore, he had 
not moved into the state of chronic mood abnormality that he 
subsequently experienced.  The examiner was in agreement with 
Dr. Ellison's assessment in 1997 of manic depressive illness 
and obsessive-compulsive disorder.  This was also the 
assessment made by Dr. Garry in 1998.   Although personality 
disorder was not diagnosed in 1993, personality traits were 
considered to be a likely part of his problem.  The examiner 
was in agreement that there may be some measure of a 
personality disorder, but maintained that it would be 
difficult to make an assessment in that regard as long as the 
veteran is symptomatic of mood disorder and obsessive-
compulsive disorder as he was at the time.  The examiner 
noted that at the moment, it seemed that there was at least 
some relative control of the mood symptoms, but the 
obsessive-compulsive disorder symptoms were still strong.

The examiner opined that he first started having the problems 
with obsessions long before his entrance into service, 
specifically at age 14.  Given this, the examiner concluded 
that the military did not cause his obsessive-compulsive 
disorder.   However, the examiner acknowledged that it seems 
to have become worse during service, but stated that this 
period was late in his adolescence, which is the time of life 
when it is common for psychiatric illness either to become 
symptomatic for the first time or for the symptoms to become 
worse than they were in childhood.  The examiner found that 
the bipolar disorder does not show any definite symptoms 
prior to his entrance into service, but it may be significant 
that his obsession starting at the age of 14 had as its 
content a very dismal idea, notably that of unforgivable sin.  
The examiner found that the depression symptoms appear to 
have worsened during service, but as noted this was not 
unusual for a person who has a gene for a mood disorder and 
who is experiencing the blossoming of the disease in 
atelectasis.  The examiner determined that this was an early 
manifestation of his mood problem, but admitted the 
determination was something of speculation.  The examiner 
found that the family history of psychiatric disease also 
suggested that the veteran's psychiatric disease was 
genetically based.  The examiner pointed out that the opinion 
was made in response to the Board's remand.

In an August 2006 private statement from C. L. Riebeling, 
Ph.D., she noted a review of the veteran's claims file, 
including outpatient psychiatric evaluations, a hospital 
discharge summary, an April 1997 VA hearing transcript and 
written statements from the veteran.  She concurred with the 
August 1999 VA examiner's opinion and stated that the veteran 
developed a second mental disorder that first emerged in 
1992, namely bipolar disorder.

Initially, the physician recited an essentially accurate and 
thorough medical history pertaining to the veteran.  She 
noted that the VA examination conducted in 1996 was the only 
report which described a depressive episode pre-dating the 
veteran's military service and pointed out that the VA 
examiner himself noted that the information provided by the 
veteran may have been compromised by his recent ECT.  She 
felt that the veteran's recollections may have been colored 
by the depression which he suffered at the time of the 1996 
evaluation and noted that his recollection of the 1992 wrist 
cutting episode was inconsistent with his description of his 
state of mind of that time.

While evaluating the veteran's service medical records, the 
physician pointed out that when the veteran returned for 
treatment in July 1992, a mood disorder clearly emerged.  She 
felt that a mood disorder was even further evidenced in 
November 1995, when the veteran was diagnosed with bipolar 
disorder in a hospital discharge summary.      

The physician concluded with the following opinion:  "[the 
veteran's] bipolar disorder did not clearly and unmistakably 
exist prior to service.  Rather I believe that his bipolar 
disorder clearly emerged in 1992, and that it has steadily 
worsened since that time."
 


Analysis

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

Prior to May 4, 2005, the provisions of 38 C.F.R. § 3.304(b) 
provided that the presumption of soundness could be rebutted 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  38 C.F.R. § 3.304(b) (2004).  This 
was in contrast with the requirement in 38 U.S.C.A. § 1111, 
that the presumption of soundness is rebutted only when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added).

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The provisions of 38 C.F.R. § 3.304(b) have been amended to 
include the requirement that there be clear and unmistakable 
evidence that the disability was not aggravated.  70 Fed. 
Reg. 23,029 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b) 
(2005)).  Thus, under current law, the presumption of 
soundness is rebutted only if there is clear and unmistakable 
evidence that the psychiatric disorder existed prior to 
service and that any pre-existing conditions were not 
aggravated by service.

Because a psychiatric disorder was not noted on the 
examination for entrance into service, the presumption of 
soundness is applicable.  38 U.S.C.A. § 1111.

Since there is no actual medical evidence confirming a pre-
service diagnosis of a psychiatric disorder, and some medical 
opinions specifically stating that the veteran's bipolar 
disorder did not show any definite symptoms prior to service, 
the Board finds that there is no clear and unmistakable 
evidence that a psychiatric disorder that was first diagnosed 
during service, existed prior to service.

Although it can be argued that the August 1996 VA examiner, 
confirmed that the veteran's psychiatric disorders were met 
around the 9th grade, he relied on a history given by the 
veteran to make this conclusion.  Thus, the veteran's reports 
of a psychiatric disorder would not be considered competent 
evidence because, as a lay person, the veteran would not be 
competent to report this diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran's reports are not 
transformed into competent evidence by virtue of being 
recorded by medical professionals, and cannot serve to rebut 
the presumption of soundness.  Miller v. West, 11 Vet. App. 
345 (1998).

Thus, there is no need to further address the question of 
whether there is clear and unmistakable evidence that a pre-
service condition increased in severity during service.  The 
presumption of soundness has not been rebutted and the Board 
now only needs to determine whether the preponderance of the 
evidence shows that the current disability was incurred in 
service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

After a careful review of the entire evidentiary record, the 
Board finds that the preponderance of the evidence, shows 
that the current psychiatric disorder, namely bipolar 
disorder, is etiologically related to service.

The evidence demonstrates that the veteran has a current 
diagnosis of bipolar disorder and that this condition appears 
to have first shown itself during service in 1992.  Thus, the 
service connection criteria of inservice incurrence of a 
disease and a current disability are met in this case.  Added 
to this is the August 2006 statement from Dr. Riebeling, in 
which, after considering an essentially accurate history 
through review of the veteran's medical records, she provided 
a competent medical opinion linking the veteran's bipolar 
disorder to service.  The Board has no choice but to place 
great weight on her opinions that "[the veteran's] bipolar 
disorder did not clearly and unmistakably exist prior to 
service." and "...his bipolar disorder clearly emerged in 
1992..."  While some medical professionals have provided 
speculative statements indicating that the veteran showed 
symptoms consistent with bipolar disorder at an earlier date, 
there is no medical opinion directly opposing that of Dr. 
Riebeling.

The evidence is in at least equipoise.  Resolving any 
reasonable doubt in the veteran's favor, the Board grants 
service connection for a psychiatric disorder, namely bipolar 
disorder.


ORDER

Entitlement to service connection for a psychiatric disorder, 
namely bipolar disorder, is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


